DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Since claims 9-14 pertain to an epoxy resin comprising the epoxy polymer according to claim 1, claims 9-14 are placed in Group I. Since claim 15 pertains to a resin sheet comprising a resin composition layer that contains the epoxy resin composition according to claim 10, claim 15 is placed in Group I. Claims 16-25 are placed in the Groups that are set forth in the Restriction Requirement mailed on 12/03/2021.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Priority


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “The epoxy resin composition according to claim 10, which is used as a binder of a carbon fiber-reinforced plastic (CFRP)” in lines 1-2, which is indefinite because it is unclear how “which is used as a binder of a carbon fiber-reinforced plastic (CFRP)” limits the structure of “The epoxy resin composition according to claim 10”. Also, the steps involved in “which is used as a binder of a carbon fiber-reinforced plastic (CFRP)” are unclear because the claim does not set forth any steps. For further examination of the claims, this limitation ins interpreted as “The epoxy resin composition according to claim 10, wherein the epoxy resin composition is intended to be used as a binder of a carbon fiber-reinforced plastic (CFRP)”.
Claim 12 recites “The epoxy resin composition according to claim 10, which is used as a sealing material or a molding material” in lines 1-2, which is indefinite 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi et al. (US 2015/0144835 A1, cited in IDS).
Regarding claim 1, Kosugi teaches a cured product of a phenolic resin composition [0133], wherein the phenolic resin composition comprises an epoxy resin 
    PNG
    media_image1.png
    194
    176
    media_image1.png
    Greyscale
 and a phenol resin [0015], wherein each or R1, R2, R3, R4, and R5 independently represents a hydroxyl group, a hydrogen atom, or an alkyl group having from 1 to 8 carbon atoms, and at least two of R1, R2, R3, R4, and R5 are hydroxy groups [0016], wherein the epoxy resin has a partial structure represented by the formula 
    PNG
    media_image2.png
    173
    309
    media_image2.png
    Greyscale
 [0025] and is a compound represented by the formula 
    PNG
    media_image3.png
    133
    844
    media_image3.png
    Greyscale
 [0027], wherein each of R41, R42, R43, R44, R45, R46, R47, and R48 independently represents a hydrogen atom, a hydrocarbon group having from 1 to 10 carbon atoms, or an alkoxy group having from 1 to 10 carbon atoms [0026, 0028], and n represents an integer from 0 to 3 [0028], which reads on an epoxy polymer comprising a mesogen skeleton; and a structural unit represented by the Formula (A), wherein, each R5 independently represents an alkyl group having from 1 to 8 carbon atoms, and n 
    PNG
    media_image4.png
    56
    92
    media_image4.png
    Greyscale
 group would derive from the reaction of a hydroxyl group of Kosugi’s hydroxybenzene derivative with an epoxide group of Kosugi’s epoxy resin, and the 
    PNG
    media_image5.png
    151
    160
    media_image5.png
    Greyscale
 group would derive from Kosugi’s hydroxybenzene derivative that reacted with Kosugi’s epoxy resin.
Regarding claim 4, Kosugi’s teachings that are explained above for claim 1 read on the epoxy polymer according to claim 1, obtained by allowing an epoxy compound that has a mesogen skeleton and two epoxy groups to react with a trihydric phenol 
Regarding claim 5, Kosugi teaches that the hydroxybenzene derivative is 1,2,3-trihydroxybenzene, 1,2,4-trihydroxybenzene, or 1,3,5-trihydroxybenzene [0052], which combined with Kosugi’s teachings that are explained above for claim 1 read on wherein the trihydric phenol compound is at least one selected from the group consisting of 1,2,3-trihydroxybenzene, 1,2,4-trihydroxybenzene, and 1,3,5-trihydroxybenzene as claimed.
Regarding claim 6, Kosugi teaches that the hydroxybenzene derivative is 1,2,4-trihydroxybenzene or 1,3,5-trihydroxybenzene [0052], which combined with Kosugi’s teachings that are explained above for claim 1 read on wherein the trihydric phenol compound is at least one selected from the group consisting of 1,2,4-trihydroxybenzene and 1,3,5-trihydroxybenzene as claimed.
Regarding claim 9, since the only recited ingredient in the claimed epoxy resin is the epoxy polymer according to claim 1, since Kosugi teaches the epoxy polymer according to claim 1 as explained above, and since Kosugi’s teachings that are explained above for claim 1 reads on an epoxy resin, Kosugi teaches an epoxy resin comprising the epoxy polymer according to claim 1 as claimed.
Regarding claim 10, Kosugi teaches that the phenolic resin composition further comprises an inorganic filler [0029], which reads on an epoxy resin composition comprising the epoxy resin according to claim 9 and a filler as claimed.
Regarding claim 11, the limitation the epoxy resin composition according to claim 10, which is used as a binder of a carbon fiber-reinforced plastic (CFRP) is interpreted 
Regarding claim 12, the limitation the epoxy resin composition according to claim 10, which is used as a sealing material or a molding material is interpreted as “The epoxy resin composition according to claim 10, wherein the epoxy resin composition is intended to be used as a sealing material or a molding material”. Since Kosugi teaches the epoxy resin composition according to claim 10 as explained above, Kosugi’s epoxy resin composition would have been capable of performing as a sealing material or a molding material. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 13, Kosugi teaches that a cured product obtained from the phenolic resin composition has a glass transition temperature [0166] of 190°C or 186°C ([0165], Table 1, Examples 7, 8), which reads on the epoxy resin composition according to claim 10, having a glass transition temperature of 180°C or higher when made into a cured product as claimed.
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Kosugi, namely the epoxy resin composition 
Regarding claim 15, Kosugi teaches that the phenolic resin composition is used in the form of a sheet obtained by thinly coating the composition on a plate or a film and then evaporating organic solvent under such a condition where curing reaction of the resin does not overly proceed [0130]. Kosugi teaches a cured product of the phenolic .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2015/0144835 A1, cited in IDS) as applied to claim 1, and further in view of Asaumi et al. (US 2012/0149807 A1, cited in IDS).
Regarding claim 2, Kosugi teaches the epoxy polymer according to claim 1 as explained above. Kosugi teaches a cured product of a phenolic resin composition [0133], wherein the phenolic resin composition comprises an epoxy resin curing agent and an epoxy resin, wherein the epoxy resin curing agent comprises a hydroxybenzene derivative represented by the formula 
    PNG
    media_image1.png
    194
    176
    media_image1.png
    Greyscale
 and a phenol resin [0015], wherein each or R1, R2, R3, R4, and R5 independently represents a hydroxyl group, a hydrogen atom, or an alkyl group having from 1 to 8 carbon atoms, and at least two of R1, R2, R3, R4, and R5 are hydroxy groups [0016], wherein the epoxy resin is not particularly restricted [0090].
Kosugi does not teach that the epoxy polymer comprises at least one selected from the group consisting of a structural unit represented by the Formula (IA) and a structural unit represented by the Formula (IB). However, Asaumi teaches a diepoxy compound represented by the formula 
    PNG
    media_image6.png
    164
    692
    media_image6.png
    Greyscale
, wherein 
    PNG
    media_image6.png
    164
    692
    media_image6.png
    Greyscale
, wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms, to substitute for Kosugi’s epoxy resin in Kosugi’s cured product of a phenolic resin composition comprising Kosugi’s epoxy resin curing agent and Kosugi’s epoxy resin, which would read on the epoxy polymer according to claim 1, comprising at least one selected from the group consisting of a structural unit represented by the Formula (IA) and a structural unit represented by the Formula (IB), wherein, each of R1 to R4 independently represents a hydrogen atom or an alkyl group having from 1 to 3 carbon atoms, each R5 independently represents an alkyl group having from 1 to 8 carbon atoms; and n represents an integer of 0 to 3 as claimed. One of ordinary skill in the art would have been motivated to do so because Asaumi teaches that a cured product obtained by curing a composition comprising the diepoxy 
    PNG
    media_image6.png
    164
    692
    media_image6.png
    Greyscale
, wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms [0004], has a high thermal conductivity [0131], which would have been desirable for Kosugi’s cured product of a phenolic resin composition because Kosugi teaches that the phenolic resin composition is used as a heat conductive material for an electric component [0030] and that the phenolic resin composition shows excellent post-curing thermal conductivity [0031, 0043].
Regarding claim 7, Kosugi teaches the epoxy polymer according to claim 4 as explained above.
Kosugi does not teach that the epoxy compound comprises a compound represented by the Formula (I). However, Asaumi teaches a diepoxy compound represented by the formula 
    PNG
    media_image6.png
    164
    692
    media_image6.png
    Greyscale
, wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms, that is present in a composition further comprising a phenol curing agent [0004]. Asaumi teaches a cured product obtained by curing the 
    PNG
    media_image6.png
    164
    692
    media_image6.png
    Greyscale
, wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms, to substitute for Kosugi’s epoxy resin in Kosugi’s cured product of a phenolic resin composition comprising Kosugi’s epoxy resin curing agent and Kosugi’s epoxy resin, which would read on wherein the epoxy compound comprises a compound represented by the Formula (I), wherein, each of R1 to R4 independently represents a hydrogen atom or an alkyl group having from 1 to 3 carbon atoms as claimed. One of ordinary skill in the art would have been motivated to do so because Asaumi teaches that a cured product obtained by curing a composition comprising the diepoxy compound [0131] represented by the formula 
    PNG
    media_image6.png
    164
    692
    media_image6.png
    Greyscale
, wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms [0004], has a high thermal conductivity [0131], which would have been desirable for Kosugi’s cured product of a phenolic resin composition because 
Regarding claim 8, Kosugi teaches the epoxy polymer according to claim 4 as explained above.
Kosugi does not teach that the epoxy compound comprises trans-4-{4-(2,3-epoxypropoxy)phenyl}cyclohexyl=4-(2,3-epoxypropoxy)benzoate. However, Asaumi teaches a diepoxy compound that is 4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate [0010] that is present in a composition further comprising a phenol curing agent [0004]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Asaumi’s diepoxy compound that is 4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate to substitute for Kosugi’s epoxy resin in Kosugi’s cured product of a phenolic resin composition comprising Kosugi’s epoxy resin curing agent and Kosugi’s epoxy resin, which would read on wherein the epoxy compound comprises trans-4-{4-(2,3-epoxypropoxy)phenyl}cyclohexyl=4-(2,3-epoxypropoxy)benzoate as claimed because Asaumi’s 4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate would comprise trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate. One of ordinary skill in the art would have been motivated to do so because Asaumi teaches that a cured product obtained by curing a composition comprising the diepoxy compound [0131] that is 4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate [0010] has a high thermal conductivity [0131], which would have been desirable for Kosugi’s cured .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2015/0144835 A1, cited in IDS) as applied to claim 1.
Regarding claim 3, Kosugi et al. (US 2015/0144835 A1, cited in IDS) teaches the epoxy polymer according to claim 1 as explained above. Kosugi teaches that the epoxy resin has an epoxy equivalent weight of from 100 to 300 [0024], that the number-average molecular weight of the phenol resin is 2,000 or less [0068], and that the hydroxybenzene derivative is represented by the formula 
    PNG
    media_image1.png
    194
    176
    media_image1.png
    Greyscale
 [0015], wherein each or R1, R2, R3, R4, and R5 independently represents a hydroxyl group, a hydrogen atom, or an alkyl group having from 1 to 8 carbon atoms, and at least two of R1, R2, R3, R4, and R5 are hydroxy groups [0016], which suggests controlling the number-average molecular weight of Kosugi’s cured product of Kosugi’s phenolic resin composition.
Kosugi does not teach that the epoxy polymer has a number-average molecular weight of from 1,000 to 3,000 as measured by gel permeation chromatography. Before the effective filing date of the claimed invention, one of ordinary skill in the art would 
    PNG
    media_image1.png
    194
    176
    media_image1.png
    Greyscale
 [0015], wherein each or R1, R2, R3, R4, and R5 independently represents a hydroxyl group, a hydrogen atom, or an alkyl group having from 1 to 8 carbon atoms, and at least two of R1, R2, R3, R4, and R5 are hydroxy groups [0016], that from the standpoints of the post-curing thermal conductivity and the glass transition temperature of the phenolic resin composition, the hydroxybenzene derivative is preferably a trihydroxybenzene derivative in which tow of R1, R2, R3, R4, and R5 are hydroxy groups [0047], that from the standpoints of the post-curing thermal conductivity and the glass transition temperature of the phenolic 
    PNG
    media_image2.png
    173
    309
    media_image2.png
    Greyscale
 [0025] and is a compound represented by the formula 
    PNG
    media_image3.png
    133
    844
    media_image3.png
    Greyscale
 [0027], wherein each of R41, R42, R43, R44, R45, R46, R47, and R48 independently represents a hydrogen atom, a hydrocarbon group having from 1 to 10 carbon atoms, or an alkoxy group having from 1 to 10 carbon atoms [0026, 0028], and n represents an 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID T KARST/Primary Examiner, Art Unit 1767